 

Exhibit 10.12

 

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) is made by and between
Ceridian HCM, Inc. (“Ceridian HCM”) and Lisa Sterling (“Executive”).

 

WHEREAS, Ceridian HCM and Executive are parties to an existing Employment
Agreement with an effective date of January 4, 2018 (the “Employment
Agreement”);

 

WHEREAS, Ceridian HCM and Executive desire to amend the Employment Agreement as
reflected herein.

 

NOW, THEREFORE, the parties agree that effective as of full execution of this
Amendment, the following amendment will be made a part of the Employment
Agreement:

 

1.Section 2.01 of the Employment Agreement shall be amended by deleting the
phrase “reporting to the Chief Executive Officer” and replacing it with
“reporting to the executive role as identified by Ceridian from time to time”.  

 

This Amendment will be attached to and be a part of the Employment Agreement
between Ceridian HCM and Executive.

 

Except as set forth herein, the Employment Agreement will remain in full force
and effect without modification.

 

 

 

 

CERIDIAN HCM, INC.

Date:

November 7, 2019

 

By:

/s/ David Ossip

 

 

 

 

David Ossip

 

 

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

Date:

November 7, 2019

 

/s/ Lisa Sterling

 

 

 

Lisa Sterling

 

 

 